Citation Nr: 1824407	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1967 and September 1991 to September 1992, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing, but he withdrew his hearing request in a September 2016 written statement.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted private audiological evaluations in January 2012 and October 2014.  However, it is not clear from the reports whether the Maryland CNC word list was used during these evaluations and whether the examiners were licensed.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed on this matter on remand.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

The Veteran underwent a VA examination in January 2012.  However, as the Veteran's responses were inconsistent, the test results were invalid for rating purposes.  A subsequent March 2014 VA treatment record indicates that the Veteran's hearing was essentially unchanged since his 2013 audiological evaluation, with exception of a 10-15 decibel decrease at 6000-8000 Hertz in the left ear.  However, the VA audiogram conducted on that date and other audiograms conducted in November 2011 and 2013 are not of record and must be secured, along with any updated VA and private treatment records, on remand.  See 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, given this notation of potential worsening and the length of time since his last VA examination in 2012, the Board finds that the Veteran should be scheduled for a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this regard, the Board acknowledges the Veteran's request for an audiological examination to be conducted outside of VA.  See September 2016 written statement.  However, without indication or argument that his VA examination was someone inadequate, the Board declines the request and will instead request a different examiner.  Nonetheless, the Veteran is reminded that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to specifically include the November 2011, 2013 and March 2014 audiograms and any updated records. 

2.  Obtain any outstanding relevant private treatment records, to include from North Carolina Eye, Ear, Nose & Throat.

3.  Then contact North Carolina Eye, Ear, Nose & Throat and request clarification as to the following:

a. whether the audiologist who conducted the January 2012 audiological evaluation and Lisa A. Moore (who conducted the October 2014 audiological evaluation) are state licensed audiologists; 

b. the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); and

c. whether speech discrimination testing was conducted using the Maryland CNC test.

In the event that the AOJ is unable to obtain this clarification, contact the Veteran and afford him the opportunity to do so. 

4.  Then schedule the Veteran for a VA audiological examination with an examiner other than the January 2012 audiologist to determine the current severity of his bilateral hearing loss.  The claims file should be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported in detail.  

The examiner should also report all functional effects and occupational impairment associated with the Veteran's hearing loss.

5.  Then, after taking any development deemed necessary, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




